Name: Commission Regulation (EEC) No 1498/76 of 25 June 1976 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/28 Official Journal of the European Communities 26 . 6 . 76 COMMISSION REGULATION (EEC) No 1498/76 of 25 June 1976 amending Regulation (EEC) No 1380/75 laying down detailed rules for the appli ­ cation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( J ), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas Article 1 1 (2) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 (3 ), as last amended by Regulation (EEC) No 1040/76 (4 ), provides for the use of the control copy referred to in Article 1 of Commission Regulation (EEC) No 2315/69 of 19 November 1969 (5), as last amended by Regulation (EEC) No 690/73 (6) ; Whereas it may happen that, owing to circumstances beyond the control of the party concerned, the said control copy cannot be produced although the product has been entered for home use in the Member State of destination provided for ; whereas such a situation may impede trade ; whereas in such circumstances other documents should be accepted as equivalent ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the manage ­ ment committees of common organizations of the agriculture markets, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is hereby added to Article 11 of Regulation (EEC) No 1380/75 : ' 5 . Where the control copy referred to in para ­ graph 2 is not returned to the office of departure or relevant central body within three months of its issue owing to circumstances beyond the control of the person concerned, the latter may make application to the competent agency for other documents to be accepted as equivalent, stating the grounds for such application and furnishing supporting documents . Such supporting docu ­ ments shall include the transport document and the document whereby the product concerned is entered with the customs authorities for home use in the Member State of destination or a copy or photocopy thereof certified by the competent authorities . In such a case the competent office of the Member State of destination shall , on the docu ­ ment whereby the product concerned is entered with the customs authorities for home use, include the same information as that specified in respect of the section of the control copy headed 'control as to use and/or destination '. This endorsement shall be authenticated by the stamp of the customs office placed directly on the supporting document . Member States shall each 1 March and 1 September send returns to the Commission showing for each product sector the number of applications made under the preceding subpara ­ graph , the reasons where known for the failure to return the control copy, the quantities and the compensatory amount claimed .' A rticle 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 June 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . ( 3 ) OJ No L 139 , 30 . 5 . 1975 , p. 33 . (4 ) OJ No L 188 , 5 . 5 . 1976, p. 12 . (5 ) OJ No L 295, 24 . 11 . 1969 , p. 1 . ( 6 ) OJ No L 66, 13 . 3 . 1973 , p. 2 .